     2:19-cv-01691-RMG         Date Filed 04/01/21      Entry Number 103       Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Southern Industrial Contractors, LLC,
                                    )                   Civil Action No. 2:19-cv-1691-RMG
                                    )
                                    )
                     Plaintiff,     )
                                    )                        ORDER AND OPINION
      v.                            )
                                    )
O’Brien and Gere of North America   )
and Western Surety Company,         )
                                    )
                                    )
                     Defendants.    )
___________________________________ )

       Before the Court is Defendants O’Brien and Gere of North American and Western Surety

Company’s (collectively “Defendants”) motion to strike the expert report and exclude the expert

testimony of Dr. Ashraf Elsayed. (Dkt. No. 74). For the reasons set forth below, the Court denies

Defendants’ motion.

I.     Background

       This action arises out of the expansion and renovation of the J.W Aluminum, Inc.

aluminum processing facility located in Goose Creek, South Carolina (the “Project”). Defendant

O’Brien Gere of North America (“OBG”) served as the engineering, procurement, and

construction contractor for the Project. In August 2018, OBG allegedly hired Plaintiff Southern

Industrial Contractors, LLC (“SIC”) as its subcontractor to perform concrete foundation work on

the Project. (Dkt. No. 74-1 at 2). According to Defendants, in September 2018, SIC “contracted

with OBG to perform additional scopes of work, including the excavation and shoring required to

construct the deep foundation for a new Rolling Mill building.” (Id.) In performing this work, SIC

allegedly “engaged Dr. Ashraf Elsayed of Geotechnology, Inc., a geotechnical engineer, to provide

a design for a shoring system that would allow SIC to brace the surrounding soil as it excavated


                                               -1-
     2:19-cv-01691-RMG          Date Filed 04/01/21      Entry Number 103       Page 2 of 6




the foundation pit.” (Id.) Dr. Elsayed provided SIC with a report (the “Report”)—dated October

18, 2018—which, according to Defendants, “provided geotechnical information and subsurface

conditions and a design for the bracing system, including necessary materials and a construction

sequence.” (Id. at 2-3). Defendants allege OBG “opted not to move forward with SIC and Dr.

Elsayed’s proposed design because OBG determined that the originally-conceived exterior bracing

system would have less interference with the design and construction of the concrete that would

be poured in the foundation pit to form the foundations.” (Id. at 3). Defendants thus “allege[] in

this action that SIC’s provision of Dr. Elsayed’s design behind schedule and with interior rather

than exterior bracing contributed to Project delays that caused OBG to incur unanticipated costs.”

(Id. at 2-3).

        On June 12, 2019, Plaintiff initiated this lawsuit against Defendants for non-payment of

work done on the Project. (Dkt. Nos. 1 & 10). Defendants, in pertinent part, filed a counterclaim

seeking damages for alleged SIC-caused delays and inefficiencies. (Dkt. No. 50 at 24-25).

        Under the Second Amended Scheduling Order, Plaintiff’s expert disclosures were due on

or by October 10, 2020 and Defendants’ expert disclosures were due on or by October 28, 2020.

(Dkt. No. 43). On October 9, 2020, Plaintiff disclosed its respective expert. On October 28, 2020,

Defendants disclosed their respective experts. On November 27, 2020, Plaintiff disclosed Dr.

Elsayed as an additional expert and attached a copy of the Report. (Dkt. No. 74-3).

        On January 19, 2021, Defendants moved to exclude the testimony of Dr. Elsayed. (Dkt.

No. 74). Defendants argue that Dr. Elsayed’s expert disclosure does not comply with Fed. R. Civ.

P. 26(a)(2)(B) or is, in the alternative, untimely. Plaintiff opposes Defendants’ motion. (Dkt. No.

81). Defendants have filed a reply. (Dkt. No. 87).

        Defendants’ motion is fully briefed and ripe for disposition.




                                                -2-
       2:19-cv-01691-RMG        Date Filed 04/01/21      Entry Number 103         Page 3 of 6




II.     Legal Standard

        Rule 37 of the Federal Rules of Civil Procedure provides that “[i]f a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use

that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the

failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Local Civil Rule

16.02(D)(2) provides that witnesses identified in the last twenty-eight days of the discovery period

are presumed to be untimely identified, absent a showing of good cause.

        “[T]he basic purpose of Rule 37(c)(1) [is] preventing surprise and prejudice to the opposing

party.” S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 596 (4th Cir. 2003).

Thus, the district court has broad discretion to determine whether a nondisclosure of evidence is

substantially justified or harmless. Id. at 597. “[I]n exercising its broad discretion to determine

whether a nondisclosure of evidence is substantially justified or harmless for purposes of a Rule

37(c)(1) exclusion analysis, a district court should be guided by the following factors: (1) the

surprise to the party against whom the evidence would be offered; (2) the ability of that party to

cure the surprise; (3) the extent to which allowing the evidence would disrupt the trial; (4) the

importance of the evidence; and (5) the nondisclosing party’s explanation for its failure to disclose

the evidence.” Id.

III.    Discussion

        Defendants first move to strike Dr. Elsayed and his testimony on the basis that Plaintiff’s

respective disclosure does not conform to the requirements of Rule 26(a)(2)(B).

        Rule 26(a)(2) provides for two different types of disclosure of expert opinions. Rule

26(a)(2)(B) requires experts who are “retained or specially employed to provide expert testimony

in the case or ... whose duties as the party’s employee regularly involve giving expert testimony”

to disclose an extensive expert report. Rule 26(a)(2)(C) requires experts who are not so retained or


                                                -3-
     2:19-cv-01691-RMG          Date Filed 04/01/21      Entry Number 103        Page 4 of 6




employed to provide a more summary disclosure of the witness’s expected testimony. Rule

26(a)(2)(C) was added to Rule 26 in 2010. The committee notes explain:

       Rule 26(a)(2)(C) is added to mandate summary disclosures of the opinions to be
       offered by expert witnesses who are not required to provide reports under Rule
       26(a)(2)(B) and of the facts supporting those opinions. This disclosure is
       considerably less extensive than the report required by Rule 26(a)(2)(B). Courts
       must take care against requiring undue detail, keeping in mind that these witnesses
       have not been specially retained and may not be as responsive to counsel as those
       who have.

       This amendment resolves a tension that has sometimes prompted courts to require
       reports under Rule 26(a)(2)(B) even from witnesses exempted from the report
       requirement. An (a)(2)(B) report is required only from an expert described in
       (a)(2)(B).

       A witness who is not required to provide a report under Rule 26(a)(2)(B) may both
       testify as a fact witness and also provide expert testimony under Evidence Rule
       702, 703, or 705.


Rule 26(a)(2)(C) witnesses “typically are treating physicians or party employees, but the rule is

not confined to such witnesses.” See United States v. 269 Acres More or Less, Located in Beaufort

County South Carolina, No. 9:16-cv-2550-RMG, 2018 WL 542225, at *2 (D.S.C. Jan. 24, 2018).

       Here, Defendants admit the Report was drafted in 2018 and in direct relation to the Project.

Defendants argue, nevertheless, that Plaintiff “is obligated to provide an expert report for Dr.

Elsayed because he was retained specifically to provide expert testimony in this case.” (Dkt. No.

74-1 at 4-6). For its part, Plaintiff argues, and Defendants do not substantially dispute, that “the

adequacy of Dr. Elsayed’s design [is] raised through OBG’s affirmative counterclaim, not through

SIC’s claims” and that Plaintiff is offering Dr. Elsayed’s testimony as rebuttal evidence to

Defendants’ counterclaim. (Dkt. No. 81 at 3-4).

       The Court rules that Dr. Elsayed is not required to produce a Rule 26(a)(2)(B) report. As

noted supra, Plaintiff retained Dr. Elsayed as a rebuttal witness for Defendants’ counterclaims




                                                -4-
     2:19-cv-01691-RMG          Date Filed 04/01/21      Entry Number 103         Page 5 of 6




against Plaintiff. (Dkt. No. 81 at 3-4). Defendants do not substantially dispute this assertion and

provide only conclusory arguments to the contrary. See Compass Bank v. Eager Rd. Assocs., LLC,

No. 4:12CV1059JCH, 2013 WL 5786634, at *4 (E.D. Mo. Oct. 28, 2013) (noting that a “retained

or specialty expert is ‘an expert who without prior knowledge of the facts giving rise to litigation

is recruited to provide expert opinion testimony’” and that a “non-retained expert is one whose

testimony arises from his or her involvement in events giving rise to the litigation”); Deere & Co.

v. FIMCO Inc., 239 F. Supp. 3d 964, 981 (W.D. Ky. 2017) (“FIMCO's witnesses base all of their

testimony on ‘firsthand knowledge of activities they were personally involved in before the

commencement of the lawsuit.’. . . FIMCO's experts did not perform ‘after-the-fact’ evaluations;

rather, they were asked to give opinions based upon their existing knowledge and experience in

the agricultural industry. Accordingly, the Court agrees that FIMCO's witnesses were not subject

to the expert report requirements of Rule 26(a)(2)(B).”). In sum, the Court finds that Dr. Elsayed

is not subject to Rule 26(a)(2)(B)’s disclosure requirements and declines to exclude Dr. Elsayed’s

testimony based on noncompliance with Rule 26(a)(2)(B).1

       Second, and lastly, Defendants argue that Plaintiff’s disclosure of Dr. Elsayed as an expert

was untimely. Plaintiff counters that, under Rule 26(a)(2)(D)(ii), Dr. Elsayed’s designation as a

rebuttal expert and witness was timely.

       The Court finds that Plaintiff’s disclosure of Dr. Elsayed was timely.           Under Rule

26(a)(2)(D)(ii), Plaintiff’s November 27, 2020 disclosure of Dr. Elsayed as a rebuttal witness was



1
  In their reply brief, Defendants argue, for the first time, that SIC’s disclosure of Dr. Elsayed is
improper even if considered under Rule 26(a)(2)(C). (Dkt. No. 87 at 3). As this argument was not
raised in Defendants’ opening brief, the argument is deemed waived and the Court will not
consider it. Brown v. City of Charleston, No. 2:11–cv–00466–DCN, 2013 WL 4499138, at *5 n.
3 (D.S.C. Aug. 20, 2013) (“Arguments raised for the first time in a reply brief are normally deemed
waived.”) (citing Moseley v. Branker, 550 F.3d 312, 325 n. 7 (4th Cir. 2008)).


                                                -5-
      2:19-cv-01691-RMG         Date Filed 04/01/21       Entry Number 103         Page 6 of 6




timely since it was within 30 days of Defendant’s October 28, 2020 expert disclosure. See Nelson

v. Warner, No. 3:19-cv-0898, 2020 WL 4043630, at *1 (S.D.W. Va. July 17, 2020) (“If the court

has not set an alternative deadline, Rule 26(a)(2)(D)(ii) requires the party to disclose this rebuttal

testimony ‘within 30 days after the other party's disclosure.’”).

IV.    Conclusion

       For the foregoing reasons, Defendants’ motion to strike the expert report and exclude the

expert testimony of Dr. Ashraf Elsayed (Dkt. No. 74) is DENIED.

       AND IT IS SO ORDERED.

                                                       s/ Richard Mark Gergel
                                                       United States District Court Judge
April 1, 2021
Charleston, South Carolina




                                                 -6-
